Citation Nr: 0910201	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for nephrotic syndrome, to 
include as secondary to the service-connected polymyalgia 
rheumatica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1970 to 
December 1974 and from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  Nephrotic syndrome is not attributable to the Veteran's 
service-connected polymyalgia rheumatica.

2.  There is no medical evidence showing diagnosis of or 
treatment for nephrotic syndrome during military service.


CONCLUSION OF LAW

Nephrotic syndrome is not proximately due to, or the result 
of, the Veteran's service-connected disability, nor is it 
attributable to military service in any other way.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2004, March 2006 and 
December 2007, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim for service 
connection for nephrotic syndrome; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide. 

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2006 and December 
2007.  Although this notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the October 2008 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for nephrotic syndrome, 
which he contends initially manifested in service.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, nephritis or nephrotic syndrome) 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

In the present case, the service treatment records do not 
show that the Veteran was diagnosed with or sought treatment 
for nephrotic syndrome during military service.  
The Board has also considered the Veteran's own assertions 
that his nephrotic condition was caused by his variously 
diagnosed complaints of muscle pain and weakness during 
service.  The Board finds that such assertions are afforded 
no probative weight in the absence of evidence that the 
Veteran has the expertise to render opinions about medical 
matters.  Although the Veteran and other lay persons are 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the Veteran possesses medical knowledge 
which would render his opinion as to etiology and a medical 
diagnosis competent.

Based upon the above, direct service connection for nephrotic 
syndrome is not warranted.  38 C.F.R. § 3.303 (2008).  

Futhermore, there is no medical evidence showing that a 
nephritic condition manifested to a compensable degree within 
one year following discharge from military service.  As such, 
presumptive service connection is not warranted.  38 C.F.R. 
§§ 3.307, 3.309 (2008).

Instead, the Veteran contends that his nephrotic syndrome is 
caused by, or a result of his service-connected polymyalgia 
rheumatica.  The medical evidence reflects that the Veteran 
is diagnosed with nephrotic syndrome.  See, e.g., VA active 
problem list, May 2008; VA outpatient treatment notes, April 
2008; VA examination, February 2005.  However, the evidence 
of record does not establish that the Veteran's nephrotic 
syndrome is proximately due to or the result of polymyalgia 
rheumatica, the Veteran's only service-connected disability.  
Conversely, a February 2005 VA examiner opined that the 
Veteran's nephritic syndrome was secondary to nonservice-
connected glomerulonephritis.  The examiner further opined 
that there was no known association between polymyalgia 
rheumatica and nephrotic syndrome and the examiner did not 
feel that the conditions were related.  VA examination, 
February 2005.   

This medical opinion is credible because it is based on a 
thorough review of the file and available treatment records 
and the examiner offered a reasonable medical basis for his 
or her conclusions.  Absent credible evidence to the 
contrary, the Board is not in a position to further question 
the results of this exam.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The Board notes that the Veteran's current service-connected 
disability has been variously rated as polymyalgia 
rheumatica, non-specific fibromyalgia, fibromyositis, and 
myopathy attributed to hyperthyroidism.  See Rating 
decisions, March 2005, April 2004, February 1993, October 
1992.  However, in the absence of medical evidence of a 
nexus, or causal relationship, between the Veteran's current 
nephrotic syndrome and his service-connected condition, 
regardless of the diagnostic label ascribed to that service-
connected condition, secondary service connection is not 
established.  38 C.F.R. § 3.310 (2008).  

In sum, after reviewing all the evidence of record, the Board 
finds that the Veteran's currently diagnosed nephrotic 
syndrome is not attributable to his military service on a 
direct, presumptive, or secondary basis.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  


ORDER

Service connection for nephrotic syndrome, to include as 
secondary to the service-connected polymyalgia rheumatica, is 
denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


